Order entered March 21, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00043-CV

                    IN THE INTEREST OF J.C., A CHILD

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-20-00975-X

                                     ORDER

      Before the Court is Father’s March 18, 2022 motion for a ten-day extension

of time to file his appellant’s brief. We GRANT the motion and ORDER the brief

be filed no later than March 30, 2022.


                                              /s/   CRAIG SMITH
                                                    JUSTICE